Exhibit 10.14

EXECUTION COPY

PURCHASE OPTION AGREEMENT

THIS PURCHASE OPTION AGREEMENT (this “Agreement”), dated as of December 8, 2006,
is entered into by and between AutovaxID Investment LLC, a Missouri limited
liability company (“Fund”), U.S. Bancorp Community Investment Corporation, a
Delaware corporation (“USB CIC”), and Biolender II, LLC, a Delaware limited
liability company (“Purchaser”).

W I T N E S S E T H:

WHEREAS, USB CIC is the sole member of Fund, with USB CIC owning a 100% interest
in the capital, profits, losses, cashflow, deductions and credits of Fund (such
interests is the “Interest”); and

WHEREAS, Fund has invested in a “qualified equity investment” in St. Louis New
Markets Tax Credit Fund-II, LLC, a Missouri limited liability company, and
expects to be allocated New Markets Tax Credits pursuant to Section 45D of the
Internal Revenue Code of 1986, as amended (the “Code”) with respect to such
investment beginning on December 8, 2006;

WHEREAS, the Fund, USB CIC and Purchaser have entered into that certain put
option agreement (“Put Option Agreement”) dated as of the date hereof pursuant
to which USB CIC has the option to put the Interest to the Purchaser; and

WHEREAS, USB CIC desires to grant to Purchaser the right to purchase the
Interest on the terms and subject to the conditions set forth herein; and

WHEREAS, Fund consents to Purchaser’s ability to purchase the Interest on the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. For a period of three (3) months commencing on the day following the
expiration of the put rights under the Put Option Agreement (the “Exercise
Period”), Purchaser shall have the right to purchase the Interest, if USB CIC
did not exercise its right under the Put Option Agreement. If Purchaser elects
to exercise its purchase right, it shall do so by (i) giving written notice to
the USB CIC at any time during the Exercise Period or not more than 30 days
before the beginning of such Exercise Period, and (ii) agreeing that the closing
of the purchase pursuant to this Agreement shall occur not more than 30 days
after the date on which said notice was delivered. The sales price for the
Interest shall be the fair market value of the Interest at the time of the
delivery of the notice.

The fair market value of the Interest shall be determined through independent
appraisers. The Purchaser and USB CIC shall each select an independent
appraiser, who shall give an appraisal of the fair market value of the Interest.
The final determined fair market value of the interest shall be determined as
follows: (A) if the higher appraisal is within ten percent (10%) of the lower of
the two appraisals, the fair market value shall be the average of the two
appraisals;



--------------------------------------------------------------------------------

(B) if the difference between the two appraisals is greater than ten percent
(10%) of the lower of the two appraisals, then the fair market value shall be
the lower of the two appraisals plus one-third (1/3) of the difference between
the two appraisals.

The entire sales price for the Interest shall be paid to USB CIC at the closing
in cash or immediately available funds, unless otherwise mutually agreed. Each
party shall be responsible for the costs of its own attorneys’ fees and other
charges incurred in connection with the closing. Upon receipt of the sales
price, USB CIC shall transfer its interest free and clear of any liens, charges,
encumbrances or interests of any third party and shall execute or cause to be
executed any documents required to fully transfer such interest. As of the
effective date of such closing, USB CIC shall have no further interest in the
Fund. If Purchaser fails to exercise its purchase option pursuant to this
Agreement or the closing of the sale pursuant to this Agreement does not occur
within the 30-day period as set forth above following delivery of an exercise
notice, unless otherwise mutually agreed, this Agreement shall terminate.

2. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, personal representatives, successors and
assigns. No party to this Agreement may assign the rights under this Agreement
without the consent of each other party hereto. Any amendment(s) to this
Agreement shall be effective only if set forth in writing and signed by each
party hereto.

3. Each provision of this Agreement shall be considered severable, and if for
any reason any provision that is not essential to the effectuation of the basic
purposes of the Agreement is determined to be invalid and contrary to any
existing or future law, such invalidity shall not impair the operation of or
affect those provisions of this Agreement that are valid.

4. No party hereto shall be deemed to have waived any rights hereunder unless
such waiver shall be in writing and signed by such party. The waiver by any
party of any breach of this Agreement shall not operate or be construed to be a
waiver of any subsequent breach.

5. This Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware.

6. The execution of this Agreement constitutes the consent required of USB CIC
under Section 9.01 of the Fund’s Operating Agreement in order to transfer the
Interest.

7. This Agreement and any amendments hereto may be executed in several
counterparts, each of which shall be deemed to be an original copy, and all of
which together shall constitute one agreement binding on all parties hereto,
notwithstanding that all the parties shall not have signed the same counterpart.
This Agreement may also be executed as facsimile originals and each copy of this
Agreement bearing the facsimile transmitted signature of any party’s authorized
representative shall be deemed to be an original.

[No further text on this page; signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.

 

AutovaxID Investment LLC,

a Missouri limited liability company

By:   St. Louis Development Corporation Its:   Manager   By:  

/s/ Rodney Crim

    Rodney Crim   Its:   Executive Director
U.S. Bancorp Community Investment Corporation, a Delaware corporation   By:  

/s/ Matthew Philpott

    Matthew Philpott   Its:   Business Development Associate

Biolender II, LLC,

a Delaware limited liability company

By:   Biovest International, Inc. Its:   Member   By:  

/s/ Steven Arikian

    Steven Arikian, M.D.   Its:   Chairman & CEO